 



Exhibit 10.13

EMPLOYMENT AGREEMENT

     THIS AGREEMENT, dated as of February 28, 2003, is by and between Zale
Corporation, a Delaware corporation (“Company”), and Pam Romano (“Executive”).

     WHEREAS, Executive and Company desire to enter into an employment agreement
which sets forth the terms and conditions for Executive’s continued employment
with the Company;

     NOW, THEREFORE, in consideration of the foregoing recital and of the mutual
covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

     1.     Employment. Executive agrees to enter into the continued employment
of the Company, and the Company agrees to employ Executive, on the terms and
conditions set forth in this Agreement. Executive agrees during the Term (as
hereinafter defined) to devote substantially all of her business time, efforts,
skills and abilities to the performance of her duties as stated in this
Agreement and to the furtherance of the Company’s business. Executive’s job
title will be Senior Vice President of the Company and President – Zales
Division and her duties will be those as are designated by the Chief Executive
Officer (“CEO”) and/or Board of Directors of the Company (“Board”), consistent
with this position. Executive further agrees to serve, without additional
compensation, as an officer or director, or both, of any subsidiary, division or
affiliate of the Company or any other entity in which the Company holds an
equity interest, provided, however, that (a) the Company shall indemnify
Executive from liabilities in connection with serving in any such position to
the same extent as her indemnification rights pursuant to the Company’s
Certificate of Incorporation, By-laws and applicable Delaware law, and (b) such
other position shall not materially detract from the responsibilities of
Executive pursuant to this Section 1 or her ability to perform such
responsibilities.

     2.     Compensation.

          (a) Base Salary. During the Term of Executive’s employment with the
Company pursuant to this Agreement, the Company shall pay to Executive as
compensation for her services an annual base salary of not less than $375,000
payable bi-weekly (“Base Salary”). Executive’s Base Salary will be payable in
accordance with the Company’s normal payroll procedures and will be reviewed
annually and subject to upward adjustment at the discretion of the CEO and/or
the Board or an authorized Committee or representative thereof.

          (b) Incentive Bonus. Executive’s incentive compensation program for
the term of this Agreement shall be determined under the Company’s Executive
Bonus Program, established by the Board in its discretion. Executive is eligible
to receive up to 50% of her Base Salary in accordance with the terms and
conditions of the Executive Bonus Program.

1



--------------------------------------------------------------------------------



 



          (c) Vacation. Executive shall be entitled to a reasonable vacation of
not less than four (4) paid weeks each year of the term of this Agreement.

          (d) Executive Perquisites. Executive shall be entitled to receive such
executive perquisites and fringe and other benefits as are provided to similarly
situated executives and their families under any of the Company’s plans and/or
programs in effect from time to time and such other benefits as are customarily
available to executives of the Company and their families.

          (e) Tax Withholding. The Company has the right to deduct from any
compensation payable to Executive under this Agreement social security (FICA)
taxes and all federal, state, municipal or other such taxes or charges as may
now be in effect or that may hereafter be enacted or required.

     3.     Term. Unless sooner terminated pursuant to Section 4 of this
Agreement, and subject to the provisions of Section 5 hereof, the term of this
Agreement shall commence as of the date hereof and shall continue through July
31, 2006, (the “Term”).

     4.     Termination. Notwithstanding the provisions of Section 3 hereof, but
subject to the provisions of Section 5 hereof, this Agreement (and Executive’s
employment hereunder) shall terminate as follows:

          (a)     Death. This Agreement shall terminate upon the death of
Executive; provided, however, that the Company shall continue to pay (in
accordance with its normal payroll procedures) the Base Salary to Executive’s
estate for a period of twelve (12) months after the date of Executive’s death.

          (b)     Termination for Cause. The Company may terminate this
Agreement at any time for “Cause” (as hereinafter defined) by delivering a
written termination notice to Executive. For purposes of this Agreement, “Cause”
shall mean any of: (i) Executive’s conviction of a felony or a crime involving
moral turpitude; (ii) Executive commits an act constituting fraud, deceit or
material misrepresentation with respect to the company; (iii) Executive
embezzles funds or assets from the Company; (iv) Executive becomes addicted to
any alcoholic, controlled or illegal substance or drug; or (v) Executive commits
any act or omission which would give the Company the right to terminate
Executive’s employment under applicable law; or (vi) Executive fails to correct
or cure any material breach of or default under this Agreement within ten
(10) days after receiving written notice of such breach or default from the
Company.

          (c)     Termination Without Cause. The Company may terminate this
Agreement at any time by delivering a written termination notice to Executive.

          (d)     Termination by Executive. Executive may terminate this
Agreement at

2



--------------------------------------------------------------------------------



 



any time by delivering a written termination notice to the Company; provided,
however, that Executive shall receive the benefits specified in Section 5 hereof
if such termination is made for any of the following reasons:



       (i)     a reduction by the Company in the Executive’s base salary or the
Company’s failure to increase (within 12 months of Executive’s last increase in
base salary) the Executive’s base salary, unless such failure is the result of
(A) a hiring or salary freeze uniformly applied to all employees or
(B) Executive’s failure to meet preestablished and objective performance
criteria;          (ii)     Company’s principal executive offices shall be moved
to a location outside Dallas County, Texas or Executive is required to be based
anywhere other than the Company’s principal executive offices;    
     (iii)     the assignment to the Executive by the Company of duties
inconsistent with, or the reduction of the powers and functions associated with,
Executive’s position, duties, responsibilities and status with the Company or an
adverse change in Executive’s titles or offices, unless such action is the
result of Executive’s failure to meet preestablished and objective performance
criteria or termination of employment for Disability or Cause; and    
     (iv)     any material breach by the Company of any provision of this
Agreement.

          (e)     Termination Following Disability. In the event, Executive
becomes mentally or physically impaired or disabled and is unable to perform her
material duties and responsibilities hereunder for a period of at least ninety
(90) days in the aggregate during any one hundred twenty (120) consecutive day
period, the Company may terminate this Agreement by delivering a written
termination notice to Executive. Notwithstanding the foregoing, Executive shall
continue to receive her full salary and benefits under this Agreement for a
period of twelve (12) months after the effective date of such termination.

          (f)     Payments. Following any expiration or termination of this
Agreement, and in addition to any amounts owed pursuant to Section 5 hereof, the
Company shall pay to Executive all amounts earned by Executive hereunder prior
to the date of such expiration or termination.

     5.     Certain Termination Benefits. Notwithstanding anything else
contained herein to the contrary, in the event (i) the Company terminates this
Agreement pursuant to Section 4(c), or (ii) Executive terminates this Agreement
pursuant to Section 4(d) for Good Reason, then Executive shall be entitled to
the following benefits:

          (a)     Severance. The Company shall continue to pay (in accordance
with its normal payroll procedures) the Base Salary to Executive (or Executive’s
estate if Executive dies)

3



--------------------------------------------------------------------------------



 



for the remainder of the Term of this Agreement or in accordance with the
Company’s severance policy in effect at that time, whichever is greater, (the
“Severance Period”).

          (b)     Benefits. During the first twelve (12) months of the Severance
Period, the Executive shall continue to receive all fringe benefits provided
under Sections 2(b), 2(c) and 2(d) hereof.

          (c)     Offset. The payments which would have been due and payable in
accordance with Section 5(a) hereof shall be reduced by an amount equal to any
amounts that Executive receives in connection with any other employment during
the Severance Period. Any fringe benefits received by Executive in connection
with any other employment that are reasonably comparable, but not necessarily as
beneficial, to Executive as the fringe benefits then being provided by the
Company pursuant to Section 5(b) hereof, shall be deemed to be the equivalent
of, and shall terminate the Company’s responsibility to continue providing the
fringe benefits then being provided by the Company pursuant to Section 5(b)
hereof. The Company acknowledges that, if Executive’s employment with the
Company is terminated, Executive shall have no duty to mitigate damages.

          (d)     General Release. Acceptance by Executive of any amounts
pursuant to this Section 5 shall constitute a full and complete release by
Executive of any and all claims Executive may have against the Company, its
officers, directors and affiliates, including, but not limited to, claims he
might have relating to Executive’s cessation of employment with the Company;
provided, however, that there may properly be excluded from the scope of such
general release the following:



            (i)     claims that Executive may have against the Company for
reimbursement of ordinary and necessary business expenses incurred by him during
the course of her employment;               (ii)     claims that may be made by
the Executive for payment of Base Salary, fringe benefits or stock options
properly due to him; or               (iii)     claims respecting matters for
which the Executive is entitled to be indemnified under the Company’s
Certificate of Incorporation or Bylaws, respecting third party claims asserted
or third party litigation pending or threatened against the Executive.

A condition to Executive’s receipt of any amounts pursuant to this Section 5
shall be Executive’s execution and delivery of a general release as described
above. In exchange for such release, the Company shall, if Executive’s
employment is terminated without Cause, provide a release to Executive, but only
with respect to claims against Executive which are actually known to the Company
as of the time of such termination.

4



--------------------------------------------------------------------------------



 



     6.     Effect of Change of Control.

          (a) If within two years following a “Change of Control” (as
hereinafter defined ), Executive terminates her employment with the Company for
Good Reason (as hereinafter defined) or the Company terminates Executive’s
employment for any reason other than Cause or disability, the Company shall pay
to the Executive: (1) an amount equal to three times the Executive’s Base Salary
as of the date of termination; (2) an amount equal to three times the average
annual cash bonus paid to Executive for the two fiscal years immediately
preceding the date of termination; (3) all benefits under the Company’s various
benefit plans, including group healthcare, dental and life, for the period equal
to thirty-six (36) months from the date of termination; and (4) a lump sum
payment equal to the actuarial equivalent (determined by the Company in good
faith with assistance of its accountants or actuaries), of the benefit which
would have accrued under the Zale Delaware, Inc. Supplemental Executive
Retirement Plan (“SERP”) if (i) Executive remained a participant in the SERP for
the three (3) year period commencing on the first day of the SERP’s plan year
(“Plan Year”) in which the Executive’s employment with the Company terminated
(“Measurement Period”), (ii) during each Plan Year in the Measurement Period the
Executive earned benefit points equal to the highest number of the benefit
points earned by such Executive in a Plan Year during the three (3) year period
ending on the last day of the Plan Year immediately preceding the Plan Year in
which her employment with the Company terminated, and (iii) the Executive’s
final average pay during the Measurement Period is the greater of her monthly
Base Salary on the date of (a) a Potential Change of Control, (b) the Change of
Control or (c) the date of her termination of employment.

          (b) “Change of Control” shall mean the date as of which: (i) there
shall be consummated (1) any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities or
other property, other than a merger of the Company in which the holders of the
Company’s common stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger, or (2) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company; or (ii) the stockholders of the Company approve
any plan or proposal for the liquidation or dissolution of the Company; or
(iii) any person ( as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
of 30% of the Company’s outstanding common stock; or (iv) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the entire board of directors of the Company shall cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election by the Company’s stockholders, of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.

          (c) “Good Reason” shall mean any of the following actions taken by the

5



--------------------------------------------------------------------------------



 



Company without the Executive’s written consent after a Change of Control:



            (i)     the assignment to the Executive by the Company of duties
inconsistent with, or the reduction of the powers and functions associated with,
the Executive’s position, duties, responsibilities and status with the Company
immediately prior to a Change of Control or Potential Change of Control (as
defined below), or an adverse change in Executive’s titles or offices as in
effect immediately prior to a Change of Control or Potential Change of Control,
or any removal of the Executive from or any failure to re-elect Executive to any
of such positions, except in connection with the termination of her employment
for Disability or Cause or as a result of Executive’s death or by the Executive
other than for Good Reason;               (ii)     A reduction by the Company in
the Executive’s base salary as in effect on the date of a Change of Control or
Potential Change of Control, or as the same may be increased from time to time
during the term of her Agreement, or the Company’s failure to increase (within
12 months of Executive’s last increase in base salary) the Executive’s base
salary after a Change of Control or Potential Change of Control, unless such
failure is the result of (A) a hiring or salary freeze uniformly applied to all
employees or (B) Executive’s failure to meet preestablished and objective
performance criteria;               (iii)     Company’s principal executive
offices shall be moved to a location outside Dallas County, Texas;    
          (iv)     Company shall require the Executive to be based anywhere
other than at the Company’s principal executive offices or the location where
the Executive is based on the date of a Change of Control or Potential Change of
Control, or if Executive agrees to such relocation, the Company fails to
reimburse the Executive for moving and all other expenses incurred with such
move;               (v)     The Company shall fail to continue in effect any
Company-sponsored plan or benefit that is in effect on the date of a Change of
Control or Potential Change of Control, and provides (A) incentive or bonus
compensation, (B) fringe benefits such as vacation, medical benefits, life
insurance and accident insurance, (C) reimbursement for reasonable expenses
incurred by the Executive in connection with the performance of duties with the
Company, and (D) pension benefits such as a Code Section 401(k) plan;    
          (vi)     Any material breach by the Company of any provision of this
Agreement; and               (vii)     Any failure by the Company to obtain the
assumption of this Agreement by any successor or assign of the Company effected
in accordance with the

6



--------------------------------------------------------------------------------



 



     provisions of Section 6.

          (d) “Potential Change of Control” shall mean the date as of which (1)
the Company enters into an agreement the consummation of which, or the approval
by shareholders of which, would constitute a Change of Control; (ii) proxies for
the election of Directors of the Company are solicited by anyone other than the
Company; (iii) any person (including, but not limited to, any individual,
partnership, joint venture, corporation, association or trust) publicly
announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change of Control; or (iv) any other event
occurs which is deemed to be a Potential Change of Control by the Board and the
Board adopts a resolution to the effect that a Potential Change of Control has
occurred.

          (e) In the event that (i) Executive would otherwise be entitled to the
compensation and benefits described in Section 6(a) hereof (“Compensation
Payments”), and (ii) the Company determines, based upon the advice of tax
counsel selected by the Company’s independent auditors and acceptable to
Executive, that, as a result of such Compensation Payments and any other
benefits or payments required to be taken into account under Code Section
280G(b)(2) (“Parachute Payments”), any of such Parachute Payments would be
reportable by the Company as “excess parachute payments”, such Compensation
Payments shall be reduced to the extent necessary to cause Executive’s Parachute
Payments to equal 2.99 times the “base amount” as defined in Code
Section 280G(b)(3) with respect to such Executive. However, such reduction in
the Compensation Payments shall be made only if, in the opinion of such tax
counsel, it would result in a larger Parachute Payment to the Executive than
payment of the unreduced Parachute Payments after deduction of tax imposed on
and payable by the Executive under Section 4999 of the Code (“Excise Tax”). The
value of any non-cash benefits or any deferred payment or benefit for purposes
of this paragraph shall be determined by the Company’s independent auditors.

          (f) The parties hereto agree that the payments provided under
Section 6(a) above, as the case may be, are reasonable compensation in light of
Executive’s services rendered to the Company and that neither party shall
contest the payment of such benefits as constituting an “excess parachute
payment” within the meaning of Section 280G(b)(1) of the Code.

          (g) Unless the Company determines that any Parachute Payments made
hereunder must be reported as “excess parachute payments” in accordance with
Section 6(e) above, neither party shall file any return taking the position that
the payment of such benefits constitutes an “excess parachute payment” within
the meaning of Section 280G(b)(1) of the Code.

     7.          Non-Competition. Executive agrees that during the Term and for
a period of the lesser of the balance of the Term or eighteen (18) months from
the date of the termination of Executive’s employment with the Company pursuant
to Sections 4(c)(d), 5 and 6 herein, he will not, directly or indirectly,
compete with the Company by providing to any company that is in a “Competing
Business” services substantially similar to the services currently being
provided by

7



--------------------------------------------------------------------------------



 



Executive. Competing Business shall be defined as any business that engages, in
whole or in part, in the wholesale or retail sale of jewelry in the United
States, and Executive’s employment function or affiliation is directly or
indirectly in such business of jewelry. Executive shall not be obligated to
abide by the foregoing covenant if the Company defaults in the payment of any
severance compensation or benefits.

     8.     Nonsolicitation of Employees. For a period of two years after the
termination or cessation of her employment with the Company for any reason
whatsoever, Executive shall not, on her own behalf or on behalf of any other
person, partnership, association, corporation, or other entity, solicit or in
any manner attempt to influence or induce any employee of the Company or its
subsidiaries or affiliates (known by the Executive to be such) to leave the
employment of the Company or its subsidiaries or affiliates, nor shall he use or
disclose to any person, partnership, association, corporation or other entity
any information obtained while an employee of the Company concerning the names
and addresses of the Company’s employees.

     9.          Nondisclosure of Trade Secrets. During the term of this
Agreement, Executive will have access to and become familiar with various trade
secrets and proprietary and confidential information of the Company, its
subsidiaries and affiliates, including, but not limited to, processes, computer
programs, compilations of information, records, sales procedures, customer
requirements, pricing techniques, customer lists, methods of doing business and
other confidential information (collectively, referred to as “Trade Secrets”)
which are owned by the Company, its subsidiaries and/or affiliates and regularly
used in the operation of its business, and as to which the Company, its
subsidiaries and/or affiliates take precautions to prevent dissemination to
persons other than certain directors, officers and employees. Executive
acknowledges and agrees that the Trade Secrets (1) are secret and not known in
the industry; (2) give the Company or its subsidiaries or affiliates an
advantage over competitors who do not know or use the Trade Secrets; (3) are of
such value and nature as to make it reasonable and necessary to protect and
preserve the confidentiality and secrecy of the Trade Secrets; and (4) are
valuable, special and unique assets of the Company or its subsidiaries or
affiliates, the disclosure of which could cause substantial injury and loss of
profits and goodwill to the Company or its subsidiaries or affiliates. Executive
may not use in any way or disclose any of the Trade Secrets, directly or
indirectly, either during the term of this Agreement or at any time thereafter,
except as required in the course of her employment under this Agreement, if
required in connection with a judicial or administrative proceeding, or if the
information becomes public knowledge other than as a result of an unauthorized
disclosure by the Executive. All files, records, documents, information, data
and similar items relating to the business of the Company, whether prepared by
Executive or otherwise coming into her possession, will remain the exclusive
property of the Company and may not be removed from the premises of the Company
under any circumstances without the prior written consent of the Company (except
in the ordinary course of business during Executive’s period of active
employment under this Agreement), and in any event must be promptly delivered to
the Company upon termination of Executive’s employment with the Company.
Executive agrees that upon her receipt of any subpoena, process or other request
to produce or divulge, directly or indirectly, any Trade Secrets to any entity,
agency, tribunal or person, Executive shall timely notify and promptly hand
deliver a copy of the subpoena, process

8



--------------------------------------------------------------------------------



 



or other request to the Company. For this purpose, Executive irrevocably
nominates and appoints the Company (including any attorney retained by the
Company), as her true and lawful attorney-in-fact, to act in Executive’s name,
place and stead to perform any act that Executive might perform to defend and
protect against any disclosure of any Trade Secrets.

     10.     Severability. The parties hereto intend all provisions of
Sections 7, 8, and 9 hereof to be enforced to the fullest extent permitted by
law. Accordingly, should a court of competent jurisdiction determine that the
scope of any provision of Section 7, 8 or 9 hereof is too broad to be enforced
as written, the parties intend that the court reform the provision to such
narrower scope as it determines to be reasonable and enforceable. In addition,
however, Executive agrees that the non-competition, nonsolicitation and
nondisclosure agreements set forth above each constitute separate agreements
independently supported by good and adequate consideration shall be severable
from the other provisions of, and shall survive, this Agreement. The existence
of any claim or cause of action of Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants of Executive contained in the
nonsolicitation and nondisclosure agreements. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under present or future laws
effective during the term hereof, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never constituted a part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance here from. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added as part of this Agreement, a
provision as similar in its terms to such illegal, invalid or enforceable
provision as may be possible and be legal, valid and enforceable.

     11.     Arbitration - Exclusive Remedy.

          (a) The parties agree that the exclusive remedy or method of resolving
all disputes or questions arising out of or relating to this Agreement shall be
arbitration. Arbitration shall be held in Dallas, Texas by three arbitrators,
one to be appointed by the Company, a second to be appointed by Executive, and a
third to be appointed by those two arbitrators. The third arbitrator shall act
as chairman. Any arbitration may be initiated by either party by written notice
(“Arbitration Notice”) to the other party specifying the subject of the
requested arbitration and appointing that party’s arbitrator.

          (b) If (i) the non-initiating party fails to appoint an arbitrator by
written notice to the initiating party within ten days after the Arbitration
Notice, or (ii) the two arbitrators appointed by the parties fail to appoint a
third arbitrator within ten days after the date of the appointment of the second
arbitrator, then the American Arbitration Association, upon application of the
initiating party, shall appoint an arbitrator to fill that position.

          (c) The arbitration proceeding shall be conducted in accordance with
the rules of

9



--------------------------------------------------------------------------------



 



the American Arbitration Association. A determination or award made or approved
by at least two of the arbitrators shall be the valid and binding action of the
arbitrators. The costs of arbitration (exclusive of the expense of a party in
obtaining and presenting evidence and attending the arbitration and of the fees
and expenses of legal counsel to a party, all of which shall be borne by that
party) shall be borne by the Company only if Executive receives substantially
the relief sought by him in the arbitration, whether by settlement, award or
judgment; otherwise, the costs shall be borne equally between the parties. The
arbitration determination or award shall be final and conclusive on the parties,
and judgment upon such award may be entered and enforced in any court of
competent jurisdiction.

     12.          Miscellaneous.

                    (a) Notices. Any notices, consents, demands, requests,
approvals and other communications to be given under this Agreement by either
party to the other must be in writing and must be either (i) personally
delivered, (ii) mailed by registered or certified mail, postage prepaid with
return receipt requested, (iii) delivered by overnight express delivery service
or same-day local courier service, or (iv) delivered by telex or facsimile
transmission, to the address set forth below, or to such other address as may be
designated by the parties from time to time in accordance with this
Section 12(a):

              If to the Company:   Zale Corporation         901 W. Walnut Hill
Lane         Irving, Texas 75038         Attention: Mary L Forté,        
President and Chief Executive Officer
              If to Executive:   Ms. Pam Romano         415 Sea Hawk Court      
  Coppell, TX 75019               With a Copy to:   Mark Nathanson, Esq.        
Nathanson, Devack & Memmoli, LLP         The Financial Center at Mitchel Field  
      90 Merrick Avenue, Suite 500         East Meadow, NY 11554

          Notices delivered personally or by overnight express delivery service
or by local courier service are deemed given as of actual receipt. Mailed
notices are deemed given three business days after mailing. Notices delivered by
telex or facsimile transmission are deemed given upon receipt by the sender of
the answer back (in the case of a telex) or transmission confirmation (in the
case of a facsimile transmission).

10



--------------------------------------------------------------------------------



 



          (b) Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or written, between the parties with respect to the
subject matter of this Agreement and contains all of the covenants and
agreements between the parties with respect to the subject matter of this
Agreement.

          (c) Modification. No change or modification of this Agreement is valid
or binding upon the parties, nor will any waiver of any term or condition in the
future be so binding, unless the change or modification or waiver is in writing
and signed by the parties to this Agreement.

          (d) Governing Law and Venue. The parties acknowledge and agree that
this Agreement and the obligations and undertakings of the parties under this
Agreement will be performable in Irving, Dallas County, Texas. This Agreement is
governed by, and construed in accordance with, the laws of the State of
Delaware. If any action is brought to enforce or interpret this Agreement, venue
for the action will be in Dallas County, Texas.

          (e) Counterparts. This Agreement may be executed in counterparts, each
of which constitutes an original, but all of which constitutes one document.

          (f) Costs. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, each party shall bear its own costs
and expenses.

          (g) Estate. If Executive dies prior to the expiration of the term of
employment or during a period when monies are owing to her, any monies that may
be due her from the Company under this Agreement as of the date of her death
shall be paid to her estate and as when otherwise payable.

          (h) Assignment. The Company shall have the right to assign this
Agreement to its successors or assigns. The terms “successors” and “assigns”
shall include any person, corporation, partnership or other entity that buys all
or substantially all of the Company’s assets or all of its stock, or with which
the Company merges or consolidates. The rights, duties and benefits to Executive
hereunder are personal to him, and no such right or benefit may be assigned by
him.

          (i) Binding Effect. This Agreement is binding upon the parties hereto,
together with their respective executors, administrators, successors, personal
representatives, heirs and permitted assigns.

          (j) Waiver of Breach. The waiver by the Company or Executive of a
breach of any provision of this Agreement by Executive or the Company may not
operate or be construed as a waiver of any subsequent breach.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              By:   /s/ Pam Romano        

--------------------------------------------------------------------------------

        Pam Romano               ZALE CORPORATION               By:   /s/ Mary
Forté        

--------------------------------------------------------------------------------

              Its: President, CEO

12